Title: To Thomas Jefferson from William Branch Giles, 6 September 1823
From: Giles, William Branch
To: Jefferson, Thomas


Dear Sir0
Wigwam
Septr. 6. 1823
I had hoped, and expected, to have received your deposition in the case of Pollard by the last mail; but did not.—The disappointment places me in a state of great uncertainty, as to the concerns of the failures. I have not recieved from Mr J. Randolph any intimation whatever upon the subject; and therefore cannot tell; whether, or not, he will take any agency in procuring depositions to save the reputation of the late Colo Nicholas I have therefore acted upon the presumption, that he would take pleasure in doing so; and I thought, I was discharging a duty to him; and to Colo Nicholas’s relatives, to afford him the opportunity.—Being at this time embarrassed with all the unsettled transactions of my whole life; and most generally confined to my chamber by personal infirmaties, I feel the more sensibly, the inconvenience of all failures like the present.—These are perpetually occurring, from the infidelity, ignorance or the inattention of agents.—In the present case, there will barely be time enough remaining, after I shall have heard from you, to take the deposition in your neighbourhood before the meeting of the court, in case your deposition particularly should not have been taken upon the notice already forwarded.—Whilst therefore, I feel the greatest reluctance, in imposing upon you any trouble whatever, I must beg the favor of you to reply to this letter, by the return mail; and to inform me; whether or not, your deposition has been before taken?The court meets on the 29. Instant—Be pleased, Sir, to accept assurances of most sincere, and respectable regards &Wm B. Giles